FILED

0CT 28 2013
UNITED STATES DISTRICT COURT cC|erk, U.S. D|strlct & Bankruptcy
FOR THE DISTRICT oF COLUMBIA ourts for the Dlstrlct of columbia

)

CHRISTOPHER DESHAWN BUTLER, )
)

Plaintiff, )

)

v ) civil A¢ri@n NO. /3" /€o°zl

)

CALIFORNlA STATE DISBURSEMENT )
UNIT, el al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

Plaintiff, who describes himself as a "natural born sovereign man," Compl. at 2 (page
numbers designated by the Court), alleges that the defendants are forcing him "to do business
without a contract agreement." Ial. at l. He also invokes "federal copyright[] law" to challenge

the use of "the name of Christopher DeShawn Butler in all capital letters." Ia’. at 3.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. l987). Rule S(a) of the F ederal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

As drafted, the complaint fails to comply with the minimal pleading standard set forth in
Rule 8(a), and it will be dismissed. An Order consistent with this Mem0randum Opinion is

issued separately.

 

DATE: /o/u [:5